DETAILED ACTION
This office action is in response to application filed on 1.13.21 in which claims 1-20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-7 are drawn to a system (combination) for cooling an electric motor , classified in CPC H02K9/193.  
Claims 8-12 are drawn to an electric motor (subcombination 1) with a structure for its cooling, classified in CPC H02K5/203.
Claims 13-20 are drawn to a method (subcombination 2) of cooling an electric motor, classified in CPC B60K2001/006.
The inventions are independent or distinct, each from the other because:
Inventions I , II and III are related as combination and subcombinations.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombinations (1 &2) as claimed for patentability, and (2) that the subcombinations has utility by itself or in other combinations (MPEP § 806.05(c)). 
Invention I & II: Combination/Subcombination 1
In the instant case, the combination as claimed does not require the particulars of the subcombination 1 as claimed . In particular, the combination does not recite the plurality of openings are axially positioned beneath respective end windings of the stator AND it does not recite a cooling jacket arranged between the housing and stator. 
The subcombination 1 has separate utility . For example, a cooling jacket can be modular in design and be used on other electric machines for cooling purposes.
Invention I & III: Combination/Subcombination 2
In the instant case, the combination as claimed does not require the particulars of the subcombination 2. In particular,  the combination does not require the method used for cooling, specifically delivering coolant to an internal volume, then delivering to gearbox sump using gravity drainage, the gear splashing the coolant directly into the first sump, the gearbox sump being integrally formed in the gearbox.  
The subcombination 2 has separate utility such as the coolant can be delivered by other means versus gravity drainage which may be more expensive AND gear splashing directly versus not splashing which may be more efficient for cooling.
Invention II & III: Subcombination1/Subcombination 2
The two subcombinations can be shown to be separately usable.
Subcombination 1 can be used towards an electric motor for with first and second shaft and a structure for cooling, OR
Subcombination 2 can be used as a method consisting of gravity drainage and splashing for efficient cooling purposes.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
d) the prior art applicable to one invention would not likely be applicable to another invention;
e) the inventions are likely to raise different non-prior art issues under 35 U.S.C.101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832